Filed 6/9/16 P. v. Stephens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                  C080513

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR94706)

         v.

WORTHY DON STEPHENS,

                   Defendant and Appellant.




         Appointed counsel for defendant Worthy Don Stephens has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we will affirm the judgment.
                                                 BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)

                                                             1
        In May 2015, defendant was in a solo motorcycle accident. He was intoxicated,
and the officer found a loaded .22-caliber pistol wrapped in a handkerchief in defendant’s
back pocket. Defendant pleaded guilty to possession of a firearm by a felon and admitted
a prior strike conviction. (Pen. Code, §§ 29800, subd. (a)(1), 1170.12, subds. (a)-(d),
667, subds. (b)-(i).)1 The court dismissed the remaining charges of driving under the
influence and an enhancement for three prior prison terms. (§ 667.5, subd. (b); Veh.
Code, § 23152, subds. (a) & (b).)
        Per the parties’ agreement, defendant was sentenced to the midterm of two years,
doubled pursuant to the strike, and awarded five days of presentence custody credit. The
trial court imposed a $400 restitution fine (§ 1202.4), a corresponding parole revocation
fine suspended unless parole is revoked (§ 1202.45), a $40 court operations fee
(§ 1465.8), and a $30 conviction assessment (Gov. Code, § 70373). Defendant did not
obtain a certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and asks us to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Counsel advised defendant of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days have elapsed,
and we have received no communication from defendant. We have undertaken an
examination of the entire record and find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
        The judgment is affirmed.




1   Undesignated statutory references are to the Penal Code.

                                               2
                   /s/
                 Blease, Acting P. J.


We concur:




  /s/
Butz, J.




  /s/
Renner, J.




             3